Mr. Justice Davila
delivered the opinion of the Court.
Several persons filed a complaint against the Dorado Beach Hotel Corporation pursuant to the procedure established in Act No. 2 of October 17, 1961, 32 L.P.R.A. § 3118 (Supp. 1964), in a claim for wages, vacation and extra hours worked. They allege that “defendant contracted and utilized the services of the complainant workers as ‘caddies’ for ‘tourists’ or permanent or transient guests at its hotel, who used its golf course to play said sport.”
The defendant challenged the validity of the Act which established the procedure on which complainants based their claim. Defendant maintains that it is unconstitutional because said measure of legislative origin establishes a procedure for claims of wages, thus contravening the constitutional precept which provides that the Supreme Court is the body authorized to adopt initially the regulation of the judicial procedures. The constitutional provision invoked is § 6 of Art. Y which reads as follows:
“The Supreme Court shall adopt for the courts rules of evidence and of civil and criminal procedure which shall not abridge, enlarge or modify the substantive rights of the parties. The rules thus adopted shall be submitted to the Legislative Assembly at the beginning of its next regular session and shall *596not g-o into effect until sixty days after the close of said session, unless disapproved by the Legislative Assembly, which shall have the power both at said session and subsequently to amend, repeal or supplement any of said rules by a specific law to that effect.”
The trial court dismissed the constitutional contention and then defendant, pursuant to Rule 30 of the Rules of Civil Procedure of 1958, delivered some interrogatories to complainants.1 It requested a 20-day term to answer the com*597plaint as of the date of the answer to the interrogatories. The extension requested was granted. Complainants then filed a petition to set aside the extension granted and to order that the complaint be answered “without the need of the discovery of information requested because it is contrary to § 3 of Act No. 2 of October 17, 1961.”
The court decided that complainants were not under obligation to answer the interrogatories. Upon passing on tne question it stated:
“This statute [ 3 of Act No. 2 of October 17, 1961] prevents the discovery of information in these cases of claims for wages prosecuted according to a particular procedural law prescribed for this type of actions; the discovery of information prohibited is that which relates to data which must appear in the papers, payrolls, lists of wages and other records which employers are bound to keep under the provisions of the Minimum Wage Act and the regulations promulgated thereunder.”
Upon relieving complainants from answering the interrogatories it granted defendant 20 days to answer the complaint.
The complaint was answered within the prescribed term but defendant requested us to review the order which relieved the complainants from answering the interrogatories as well as the refusal to declare Act No. 2 of October 17, 1961 unconstitutional.
Defendant argues that § 6 of the Judiciary Article of our Constitution only empowers the Legislative Assembly to amend, repeal or supplement the rules initially adopted by the Supreme Court. Granting that is the only faculty the Legislative Assembly has we must examine the background of the challenged Act.
Almost fifty years ago the Legislative Assembly approved an act adopting a summary proceeding to regulate the claims for wages. It established a rapid and simple procedure to expedite the proceedings in these claims. When this Court *598first adopted the Rules of Procedure in 1943, the procedure established by the Legislative Assembly by means of Act No. 10 of 1917 remained in effect. Likewise in 1958 when new Rules of Procedure were adopted it was specifically provided in Rule 61 that “all special legal proceedings and any other proceedings of a special nature not covered by Rules 55, 56, 57, 58, 59, and 602 shall be prosecuted in the manner provided by law.” Therefore, the procedure established by the Act of 1917 subsisted as rule of procedure adopted by this Court.
Thus, insofar as this Act is concerned, since it was adopted by this Court as special regulation for claims for wages, the Legislative Assembly could amend, repeal or supplement it.
Albeit the Act of 1961 repealed the Act of 1917, the truth is that if both statutes are examined it will be noted that the new Act is fundamentally the same as the one repealed. In fact, it is a reenactment of the former with some amendments. It keeps the basic principles of the former and the chief amendment consists of adding the provisions related to the manner in which the Rules of Procedure concerning the discovery of information3 shall be applied. In *599fact, the Legislative Assembly did not approve new rules of procedure for claims for wages. It amended the law in effect which had been adopted by this Court as rule of procedure for this type of claims, and there is no doubt that the Legislative Assembly could amend it. The Constitution specifically authorizes it. See Ramos Buonomo, La Natura-*600leza del Poder del Tribunal Supremo de Puerto Rico para Adoptar Reglas de Procedimiento Civil y Criminal y Reglas de Evidencia, 33 Rev. U.P.R. 390, 406 (1954).
Let us consider now the question of the interrogatories served by defendant corporation. The trial judge decided that complainants were under no obligation to disclose the information requested inasmuch as the Act provides that “in *601relation with the pretrial means of disclosure authorized by the Rules of Civil Procedure ... the defendant may not use them to obtain information which must appear in the records, payrolls, wage lists and other records which the employers are bound to keep under the provisions of the Minimum Wage Act and the regulations promulgated thereunder. . . .”
But we cannot apply the law completely apart from the allegations. In the answer filed it is stated that the defendant “specifically alleges that complainants are not and never were employees of defendant.” This is, in fact, the main defense raised by defendant. We must presume that said allegation has been made in good faith. When a bona fide controversy exists on whether or not plaintiffs have been employees of defendant and the latter, believing they have not been, does not carry records, payrolls, wage lists and other records, which it is bound to keep under the provisions of the Minimum Wage Act, the provision of the Act of 1961 *602which prohibits employers from using interrogatories to request such information which they should carry and keep cannot be applied.
It could be argued that in order to be able to use the interrogatories, any defendant would only have to allege that complainants have not been its employees. Nevertheless, nothing prevents plaintiffs from requesting the admission of that fact and in the event defendant denies it and it is proved afterwards to be true, defendant will be subject to the corresponding sanction. On the other hand, the prohibition to use the means to discover information is directed to the employer because complainants being its employees, it is bound to carry and keep the records under the provisions of the Minimum Wage Act and the regulations; but if it is true that defendant did not keep these records because as we already said, it believes in good faith that they are not its employees, then the application of the former, the prohibition to utilize the means to discover information, would turn out to be discriminatory and of doubtful validity. Besides, it is a means to help clarify and simplify the judicial controversy. If prior to the trial defendant did not have knowledge of the details requested, it could only obtain them by means of cross-examination and, evidently, at that time it would not be in the best position to challenge complainant’s evidence and the hearing would be unduly prolonged. Thus, in view of the attendant circumstances in the case at bar, in which it is alleged that complainants are not employees, the information requested should be given to defendant.
The order appealed from will be set aside and the case remanded for further proceedings consistent with the foregoing.
Mr. Justice Belaval concurs in the result. Mr. Justice Santana Becerra concurs in part and dissents in part.
*603Mr. Justice Hernández Matos and Mr. Justice Blanco Lugo did not participate.
—0—

 The following was the information requested:
“1. Give your name and address.
“2. Give your Social Security Number.
“3. State all the facts you know concerning the allegations you make in the complaint.
“4. Give the name of the employer who hired you during the period to which the complaint refers.
“5. Give a detailed description of the exact nature of your alleged work with defendant indicating the name or names of your immediate supervisor or supervisors.
“6. Give the name of the person who allegedly hired you to work with defendant.
“7. Give the name of the person or persons who paid you for your services during your alleged employ with defendant indicating the manner of compensation and indicating also all deductions, if any, made by defendant if it was your alleged employer.
“8. State whether in your alleged employ with defendant you were required to report for work at a specific time and also if you were required to work until a specific time. If your answer is in the affirmative, give the name of the person employed by defendant to whom you were to report your time of arrival and departure.
“9. Concerning the allegations you make in the complaint state whether you have any record indicating the number of hours you allege to have worked for defendant. If you answer in the affirmative attach copy of those records herewith.
“10. Concerning your alleged employment with defendant, specify the terms of your alleged employment contract with it indicating the term under which you were allegedly employed and the conditions as to compensation and vacation.
“11. State whether or not you work for any other employer besides the defendant indicating name and address of same. Said information shall cover the whole period of the complaint.
“12. State whether you are or have been a student during the period of the complaint. If in the affirmative, give name and address of school you attended. Indicate also the grade or grades you studied.
“18. Explain the control, if any, exercised by defendant on the manner of the performance of your tasks as alleged employee of the former.”


 Rule 55 deals with extraordinary remedies; 56 with temporary remedies; 57 with injunctions; 58 with condemnation of property; 59 with declaratory judgments, and 60 with a special procedure for claims not exceeding $100.


 The differences between the Act of 1917 and that of 1961 are as follows:
Act of 1917 Act of 1961
Sec. 1.
1. Jurisdiction:
District Court, with jurisdiction concurring with Superior Court when the amount exceeds $500.
District or Superior Court, depending on the amount.
*5992. Parties: Workman or employee only.
Intervention of the Secretary of Labor who may sue motu proprio or at the instance and in representation of the workman or employee. He may also constitute himself into petitioner or inter-vener in any claim under the act.
Sec. 2. Definitions: (There is no difference.)
Sec. 3. Procedure:
1. The judge shall order that notice be served on defendant who must answer within 10 days following the service of notice if in the same judicial district or 15 days in other cases. Only by means of a motion stating under oath defendant’s reasons, may the judge extend the term to answer, otherwise judgment will be entered against him.
Exactly like the previous act plus:
Defendant shall answer in one sole plea in which he shall include all his defenses and objections, it being understood that he waives all defenses and objections not embodied in said plea.
In relation with the pretrial means of disclosure authorized by the Rules of Civil Procedure the defendant may not use them to obtain information which must appear in the records which the employers are bound to keep under the provisions of the Minimum Wage Act, except any testimony given or document submitted by the complainant in any judicial action. Neither party may submit more than one interrogatory or deposition, except under exceptional circumstances which, in the judgment of the Court, justify the granting of another interrogatory or another deposition. *600The information obtained by the Secretary of Labor in the course of the investigations made in the exercise of the powers granted in the Minimum Wage Act shall be of a privileged and confidential character and may only be disclosed by authorization of the Secretary of Labor.
Sec. 4. Hearing, Judgment by Default: (There are no differences.)
Sec. 5. Copy of complaint to, and intervention by the Secretary of Labor: (There are no differences.)
Sec. 6. Failure of parties to appear:
1. Where none of the parties appear at the hearing the court shall dismiss the claim.
Where none of the parties appear at the hearing the court shall postpone it.
(The same when only defendant appears (dismissal) or when only complainant appears (Judgment).)
Sec. 7. Discretion of the Court:
1. (Sec. 3, discretion pursuant to Rule 60(b) of the Rules of 1943 (a 6-month term).)
Discretion pursuant to Rule 49.2 of the Rules of 1958 (60-day term; there shall be stated therein, under oath, the grounds on which the petition is based).
Sec. 8. Defects in Form: (No differences.)
Sec. 9. Judgment: (No differences.)
Sec. 10. Appeals from the District Court:
Within the first 5 days following the filing of the appeal the clerk shall remit to the Superior Court the original record of the case. The Superior Court shall fix, irrespective of the calendar, a day for the *601hearing, within the first ten days after the receipt of the proceedings. Notice shall be transmitted to the parties and to the Secretary of Labor.
*600Regular procedure for appeals from the District Court to the Superior Court,
*601Sec. 11. Indemnification for dilatory appeal: (No differences.)
Sec. 12. Appeals from the Superior Court: Regular procedure for appeals. (Nonexistent.)
Sec. 13. Limitation of appeals; Certiorari:
1. Only one appeal in trials for farm wages’ claims.
Only one appeal allowed. (No reference is made to farm wages.)
Sec. 14. Payment of judgment; Execution:
1. Judgment shall order payment to be made within the 5 days following the date when the judgment becomes effective.
Does not provide a term for the payment of judgment,
Sec. 15. Costs and Attorney’s Pees: (There are no differences.)